DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 was considered by the examiner.
Allowable Subject Matter
Claims 1, 4-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a display screen having the features of the claim including:
the periodic signals being non-synchronous with the display circuit selection signals and being non-synchronous between them, such that rising and/or falling edges of a first signal among the periodic signals and the display circuit selection signals occur neither at a same time as rising and/or falling edges of a second signal among the periodic signals and the display circuit selection signals nor at regular intervals with respect to the rising and/or falling edges of the second signal, and wherein each oscillating circuit is coupled to less than one hundred of said control circuits.	Yang (US 2017/0039935) as the closest prior art does not disclose or suggest rising or falling edges of a first signal among the periodic signals ST being non-synchronous between the display circuit selection signals Vselect i, Vselect i+1, with rising and/or falling edges of a second signal among the periodic signals ST and the display circuit selection signals Vselect i, Vselect i+1 nor at regular intervals with respect to rising and/or falling edges of the second signal, and wherein the oscillation circuit is coupled to less than one hundred of the control circuits 14 i, j.	The dependent claims 4-5 and 7-10 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694